        Case 1:19-cv-01753-RDM Document 26-6 Filed 02/12/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 100REPORTERS

 and

 DOUGLAS GILLISON

                Plaintiffs,                              Case No. 1:19-cv-1753

        v.

 DEPARTMENT OF STATE,

                Defendant.


                                    [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ Cross-Motion for Partial Summary Judgment,

Defendant’s Motion for Summary Judgment, all oppositions and replies thereto, and the entire

record in this case, it is HEREBY ORDERED that:

   1. Defendant’s Motion for Summary Judgment is DENIED.

   2. Plaintiffs’ Cross-Motion for Partial Summary Judgment is GRANTED.

       It is FURTHER ORDERED that Defendant shall re-process and release records responsive

to Plaintiffs’ FOIA requests, consistent with this Order and the accompanying Memorandum

Opinion, to be completed within 30 days of this order.

SO ORDERED.

Date: ___________                                          ___________________________
                                                           RANDOLPH MOSS
                                                           United States District Judge
       Case 1:19-cv-01753-RDM Document 26-6 Filed 02/12/21 Page 2 of 2




Dated: February 12, 2021

                                               Respectfully submitted,

                                               /s/ Katie Townsend
                                               Katie Townsend
                                               DC Bar No. 1026155
                                               Adam A. Marshall
                                               DC Bar No. 1029423
                                               Gunita Singh
                                               DC Bar No. 1601923
                                               REPORTERS COMMITTEE FOR
                                                FREEDOM OF THE PRESS
                                               1156 15th St. NW, Suite 1020
                                               Washington, DC 20005
                                               Phone: 202.795.9300
                                               Facsimile: 202.795.9310
                                               Email: ktownsend@rcfp.org
                                               Email: amarshall@rcfp.org
                                               Email: gsingh@rcfp.org

                                               Counsel for Plaintiffs
